Title: To George Washington from Henry Knox, 6 June 1791
From: Knox, Henry
To: Washington, George



Sir,
War Department [Philadelphia], June 6th 1791.

On the 30th of the last month I had the honor to submit to you, a general view of the Affairs in my department—Nothing material has occurred since.
The frontiers seem to be quiet—Major General Butler in a letter dated at Fort Pitt, on the 22d ultimo says “that a boat has this day arrived up the river in 22 days from Fort Washington without seeing one Savage or meeting the least molestation on the passage.”
Mr Brown in a letter dated at Danville on the 26th of April says, “the plan of the expedition meets with universal approbation throughout the district, and the proposed number of Volunteers are already engaged. The board will again meet at this place on the 2d of May, to appoint and commission Officers, and to make final arrangements for putting the army in motion—General Scott will take the command, and unless countermanded will be in readiness to march upon the 12th or 15th of May—Doctor O’Fallon’s schemes have all blown up, not one man will join him from this Country.”

I have heard nothing from or of Colonel Procter since the 8th of April, as mentioned in my former letter.
I am apprehensive that his delay may interfere with, and retard General Scott’s expedition. But I hope that General St Clair will not permit it to be suspended too long.
The recruiting service still continues to languish in the eastern States—But in the States from Connecticut westward, recruits are obtained in greater numbers—from this State eastward, about Two hundred and fifty regulars are recruited, and additions are daily making to the number. Those in this City, will march in day or two, and those in New Jersey, about one hundred, will march next week—Those more east are ordered to move forward as fast as a company shall be collected at any rendezvous.
The upper battalion of the Levies of this State are nearly completed according to General Butler’s account—The number of Fifteen hundred at least, which I mentioned in my last will in all probability be marched in the course of the present month—This number is exclusively of those recruits who marched during the months of April and May—I have the honor to be Sir With perfect Respect Your most Obedt hume servt

H. Knoxsecy of War

